IN THE MISSOURI COURT OF APPEALS
                           WESTERN DISTRICT
In the Matter of the Care and Treatment      )
of GREGORY PARR, a/k/a GREGORY               )
A. PARR,                                     )
                              Appellant,     )
                                             )
v.                                           )      WD77959
                                             )
STATE OF MISSOURI,                           )      FILED: March 1, 2016
                                  Resondent. )

                        Appeal from the Circuit Court of Jackson County
                          The Honorable Kathleen A. Forsyth, Judge

     Before Division Four: Alok Ahuja, C.J., and Karen King Mitchell and Gary D. Witt, JJ.

          Following a jury trial, Gregory Parr was found to be a sexually violent predator (“SVP”)

under § 632.480, RSMo, and was committed to the custody of the Department of Mental Health.

Parr appeals, arguing that the evidence was insufficient to establish that he was an SVP. We

affirm.

                                        Factual Background

          Gregory Parr has an admitted history of sexual offenses against minors, dating back to an

incident in 1972 when he was fourteen, and victimized a six-year-old girl. In 1992, Parr pled

guilty to sodomy stemming from the sexual abuse of a minor male. He was sentenced to ten

years in the Missouri Department of Corrections, with execution of the sentence suspended. Parr
completed five years of probation for that offense in 1997.1 In 2001, he pled guilty to two

counts of second-degree child molestation and three counts of second-degree statutory sodomy

for acts committed against a fourteen-year-old boy, and was sentenced to a total of ten years in

the Department of Corrections.

        In 2009, as Parr’s release date approached, the State attempted to have him civilly

committed as a sexually violent predator under § 632.480, RSMo. Dr. Steven Mandracchia was

the State’s only witness at the 2009 trial. He testified that although Parr suffered from

pedophilia, in Dr. Mandracchia’s opinion Parr did not meet the requirements for SVP

confinement. The probate court granted Parr’s motion for a directed verdict at the close of the

State’s evidence, and Parr was conditionally released in April 2009.

        Parr’s parole was revoked in April 2010. The revocation stemmed in large part from a

letter Parr wrote to a fellow sex offender who remained incarcerated. Parr wrote the five-page

letter over a period of multiple weeks. While the letter contained numerous everyday

observations, it also contained frank sexual language, photographs of one of Parr’s victims and

of “an eighteen-year-old [male] porn star,” and a description of Parr’s sexual arousal on

encountering or viewing images of males who were, or appeared to be, minors. In the letter, Parr

also described his efforts to locate images of the other sex offender’s victim to send to the

offender.

        In 2012, the State again filed a petition to have Parr committed as an SVP. Parr moved to

dismiss the petition, arguing that in light of the 2009 judgment, collateral estoppel barred the

State’s 2012 petition. The State responded that new evidence justified the subsequent petition.


        1
                Parr violated his probation in 1994 when he made an unsupervised visit to his victim. He
was placed on electronic monitoring for the remainder of the probationary period. Parr claimed he was
unaware that the visit was prohibited.


                                                   2
The probate court agreed and denied Parr’s motion to dismiss. The court stated that it would

permit the State to prosecute the new petition, so long as the State could prove that Parr had

experienced a change in circumstances since the 2009 proceeding. The court determined that

whether such a change of circumstances had occurred was a question for the fact-finder.

        Following a jury trial, Parr was determined to be an SVP and was committed to the

custody of the Department of Mental Health. He now appeals.

                                         Standard of Review

                In an SVP case, our review is limited to a determination of whether there
        was sufficient evidence admitted from which a reasonable fact finder could have
        found each necessary element by clear and convincing evidence. This Court does
        not reweigh the evidence. We determine only whether the judgment was
        supported by sufficient evidence. Matters of credibility and weight of testimony
        are for the fact finder to determine. The evidence is viewed in the light most
        favorable to the judgment, accepting as true all evidence and reasonable
        inferences favorable to the judgment and disregarding all contrary evidence and
        inferences. A judgment will be reversed on insufficiency of the evidence only if
        there is a complete absence of probative facts supporting the judgment.

In re Gormon, 371 S.W.3d 100, 103-04 (Mo. App. E.D. 2012) (citations omitted); see also, e.g.,

Walker v. State, 465 S.W.3d 491, 493-94 (Mo. App. W.D. 2015); Boughton v. State, 437 S.W.3d
368, 373 (Mo. App. S.D. 2014).

                                               Analysis

        The relevant portion of § 632.480(5), RSMo defines a sexually violent predator as “any

person who suffers from a mental abnormality which makes the person more likely than not to

engage in predatory acts of sexual violence if not confined in a secure facility and who . . . [h]as

pled guilty or been found guilty in this state or any other jurisdiction . . . of a sexually violent

offense.” Section 632.480(2), RSMo defines a “mental abnormality” as “a congenital or

acquired condition affecting the emotional or volitional capacity which predisposes the person to




                                                   3
commit sexually violent offenses in a degree constituting such person a menace to the health and

safety of others.”

       In his sole Point on appeal, Parr argues that the evidence at trial was insufficient to prove

clearly and convincingly that he satisfied these statutory standards.

                                                  I.

       The circuit court held that the 2009 judgment, which found that the State had failed to

prove that Parr was an SVP, did not preclude the State from filing a new petition in 2012,

seeking to have Parr involuntarily committed. Parr does not directly challenge that conclusion

on appeal. Nevertheless, his sufficiency-of-the-evidence argument is based in substantial part on

the contention that the State could not rely on pre-2009 events to prove its case. We disagree.

       “Collateral estoppel, or issue preclusion, is used to preclude the relitigation of an issue

that already has been decided in a different cause of action.” Brown v. Carnahan, 370 S.W.3d
637, 658 (Mo. banc. 2012) (citing Sexton v. Jenkins & Assocs., Inc., 152 S.W.3d 270, 273 (Mo.

banc 2004)). In order to invoke the doctrine of collateral estoppel, a court must determine

“(1) whether the issue decided in the prior adjudication was identical with the issue presented in

the present action; (2) whether the prior adjudication resulted in a judgment on the merits;

(3) whether the party against whom collateral estoppel is asserted was a party or in privity with a

party to the prior adjudication,” and (4) “whether the party against whom collateral estoppel is

asserted had a full and fair opportunity to litigate the issue in the prior suit.” Newton v. Ford

Motor Co., 282 S.W.3d 825, 833 (Mo. banc 2009) (quoting Oates v. Safeco Ins. Co. of Am., 583
S.W.2d 713, 719 (Mo. banc 1979)).

       The issues were not identical in the 2009 and 2012 proceedings, and collateral estoppel

therefore does not categorically bar the State from prosecuting the 2012 petition. The statute

defines an SVP as “any person who suffers from a mental abnormality.” § 632.480(5), RSMo


                                                  4
(emphasis added). The use of the present tense indicates that it is the individual’s current mental

state that is to be considered. In addition, the statute explicitly recognizes that an individual’s

status as an SVP may change over time, since it provides that a person found to be an SVP will

be committed to the custody of the Department of Mental Health “until such time as the person’s

mental abnormality has so changed that the person is safe to be at large.” See § 632.495(2),

RSMo. Whether Parr met the criteria to be considered a sexually violent predator in 2009 is not

the same question as whether or not he met the statutory definition in 2012.

       Missouri cases recognize that an earlier judgment addressing a legal issue will not

preclude later litigation of the same issue, if the facts have materially changed between the first

and second adjudications. As we explained in Sangamon Associates, Ltd. v. Carpenter 1985

Family Partnership Ltd., 280 S.W.3d 737 (Mo. App. W.D. 2009), collateral estoppel

       extends “‘only to the facts in issue as they existed at the time the judgment was
       rendered, and does not prevent a reexamination of the same questions between the
       same parties where in the interval the facts have changed or new facts have
       occurred which may alter the legal rights or relations of litigants.’” Farrow v.
       Brown, 873 S.W.2d 918, 921 (Mo. App. E.D. 1994) (quoting Elam v. City of St.
       Ann, 784 S.W.2d 330, 334 (Mo. App. E.D. 1990)). However, the Supreme Court
       has cautioned that

               “[t]he mere change of facts subsequent to the rendition of a
               judgment does not necessarily affect the operation of such
               judgment under the doctrine of res judicata. . . . However, where,
               after rendition of a judgment, subsequent events occur, creating a
               new legal situation or altering the legal rights or relations of the
               litigants, the judgment may thereby be precluded from operating as
               an estoppel. In such case, the earlier adjudication is not permitted
               to bar a new action to vindicate rights subsequently acquired. In
               this connection, it has been declared that a judgment is not res
               judicata as to rights which were not in existence at the time of the
               rendition of the judgment.”

       City of Hardin v. Norborne Land Drainage Dist. of Carroll County, 360 Mo.
1112, 232 S.W.2d 921, 925-26 (1950) (citation omitted).




                                                  5
Sangamon, 280 S.W.3d at 744-45.2 Under these principles, “the question becomes whether [the

State’s 2012 petition] is seeking relief based on subsequent events, which have created a new

legal situation or altered the legal rights or relations of the parties, or instead whether it seeks

[relief] based on the same grounds considered – and rejected – in [the 2009 proceeding].” Id. at

745.3

        Although the applicability of collateral estoppel to successive SVP commitment

proceedings has not previously been addressed in Missouri, courts in other states have decided

the issue. While not binding, these out-of-state decisions “may be persuasive when the facts are

similar, and when they are based on sound principles and good reason.” Conrad v. Waffle

House, Inc., 351 S.W.3d 813, 822 n. 8 (Mo. App. W.D. 2011). This is particularly true where, as

here, the out-of-state decisions are consistent with Missouri’s collateral estoppel caselaw.

        The California Court of Appeal’s decision in Turner v. Superior Court, 130 Cal. Rptr. 2d
300 (2003), is instructive. In Turner, appellant James William Turner was released in 2001

following a two-year commitment under the state’s Sexually Violent Predator Act (“SVPA”).

Turner’s 2001 release was premised on a jury’s finding that he was no longer “a danger to the

health and safety of others and was not likely to engage in acts of sexual violence upon his

release, and therefore that he was not a sexually violent predator.” Id. at 304. Three months

after his release Turner’s parole was revoked. Id. While he was in custody for the parole
        2
                  The quoted passage specifically addresses the applicability of a separate preclusion
doctrine: res judicata or claim preclusion. Immediately after the quoted passage, however, Sangamon
states that these principles applied to the appellant’s preclusion argument, “[w]hether viewed under
principles of res judicata or collateral estoppel.” 280 S.W.3d at 745.
        3
                Federal courts apply a similar standard. See Montana v. United States, 440 U.S. 155, 159
(1979) (“changes in facts essential to a judgment will render collateral estoppel inapplicable in a
subsequent action raising the same issues”); Miller's Ale House, Inc. v. Boynton Carolina Ale House,
LLC, 702 F.3d 1312, 1319-20 (11th Cir. 2012); B–S Steel of Kan., Inc. v. Tex. Indus., Inc., 439 F.3d 653,
663 (10th Cir. 2006); Baby Dolls Topless Saloons, Inc. v. City of Dallas, Tex., 295 F.3d 471, 478-79 (5th
Cir. 2002); Hickerson v. City of N.Y., 146 F.3d 99, 112 (2d Cir. 1998); see also RESTATEMENT (2D) OF
JUDGMENTS § 27, comment c (1982).


                                                    6
violation, the district attorney again attempted to have him committed as a sexually violent

predator, “primarily based on facts that had been before the jury in the prior trial when the jury

found Turner was not a sexually violent predator.” Id. at 305. The trial court held that the

State’s renewed effort to have Turner committed was not barred by the 2001 jury finding. Id.

Turner then petitioned the appellate court for a writ of mandate ordering that the case be

dismissed. Id. at 306.

       The Court of Appeal held that the jury finding that Turner was not an SVP in 2001 did

not absolutely bar the State’s later attempt to have him committed.

       [T]he critical question here is the extent to which the issue litigated and decided at
       the June 2001 trial – the likelihood of Turner committing violent sexual acts upon
       his release – was the same as the issue presented at the February 2002 probable
       cause proceeding. Under the SVPA, a determination of SVP status depends on
       whether the person “‘currently’” suffers from a diagnosed mental disorder which
       prevents him from controlling sexually violent behavior and makes him
       dangerous and likely to reoffend. . . . [¶] . . . Given the SVPA’s requirement
       that the individual’s current dangerousness be established, the issue of Turner’s
       mental health and his resulting danger to others in February 2002 is not identical
       to the issue litigated in the prior proceeding and was not decided at the earlier
       trial. The likelihood of a person committing criminal acts because of a mental
       disorder is not a fixed condition because an individual’s mental health and
       potential dangerousness can, and frequently does, change. Recognizing this,
       courts generally hold that an adjudication of status or mental health issues is not
       conclusive as to the same status on a later date.
130 Cal. Rptr. 2d at 309-10 (citations omitted, emphasis in original). Courts in other States have

similarly held that a subsequent petition to have a person involuntarily committed as a sexually

violent predator is not categorically prohibited by an earlier, unsuccessful petition. See In re

Thomas R., 233 P.3d 1158, 1164 (Ariz. App. 2010); In re Care & Treatment of Sporn, 215 P.3d
615, 620 (Kan. 2009); Commonwealth v. Chapman, 825 N.E.2d 508, 514 (Mass. 2005).

       Although an earlier, unsuccessful SVP petition does not absolutely prohibit the filing of a

later petition, this does not give the State carte blanche to file a new petition whenever an earlier

SVP petition is unsuccessful. As we stated in Sangamon, to avoid preclusion based on an earlier


                                                  7
adverse judgment, a plaintiff must identify “subsequent events, which have created a new legal

situation or altered the legal rights or relations of the parties.” 280 S.W.3d at 745. Or, in the

language of Turner, in the later proceeding the State “must present evidence of a change of

circumstances, i.e., that despite the fact the individual did not possess the requisite

dangerousness in the earlier proceeding, the circumstances have materially changed so that he

now possesses that characteristic.” 130 Cal. Rptr. 2d at 311.4

        The requirement that the State demonstrate a material change in circumstances, or a “new

legal situation,” is not insignificant. Indeed, this standard was not satisfied in Turner itself:

“[t]he mere fact that the district attorney’s two experts recognized that Turner violated his curfew

[subsequent to the earlier judgment] is insufficient to show that these psychologists relied on this

violation to reach their conclusions regarding the likelihood that Turner would commit sexually

violent predatory offenses upon his release.” 130 Cal. Rptr. 2d at 313; see also Sporn, 215 P.3d

at 620 (evidence that offender had “view[ed] pornography and sexually explicit websites on the

computer” was insufficient to justify new petition, where the State “ma[de] no allegation that

Sporn’s mental status or recidivism risk had materially changed since his [earlier] favorable jury

verdict”).5

        We reject Parr’s contention that, in any subsequent SVP proceeding, the State may only

rely on actions or events which occurred after the earlier adjudication. Of course, the State must


        4
                These “subsequent events” or “changed circumstances” must have occurred or arisen
subsequent to the first adjudication. This standard would not be satisfied by newly discovered evidence
which existed, and could have been presented, in the earlier proceeding. Fido’s Fences, Inc. v. Radio
Systems Corp., 999 F. Supp. 2d 442, 458 (E.D.N.Y. 2014) (“A party cannot avoid collateral estoppel on an
issue merely by asserting additional facts . . . that it could have argued in the prior action.”).
        5
                 Cf. Sangamon, 280 S.W.3d at 748 (“The bare assertion that a course of supposedly
wrongful actions by [the defendant] had ‘continued, unabated and without interruption,’ since before the
[earlier adjudication]” was insufficient to avoid the preclusive effect of the earlier judgment, “without a
showing that the legal situation has changed” in the interim).


                                                     8
meet the burden of demonstrating materially changed circumstances, or a new legal situation,

since the prior adjudication. But so long as this standard is satisfied, the State is not prohibited

from relying (in part) on facts which predated the earlier adjudication. Turner rejected the claim

“that historical information is no longer relevant” in a subsequent SVP trial, and noted that “[a]

mental health professional cannot be expected to render opinions as to current status without

fully evaluating background information.” 130 Cal. Rptr. 2d at 311. Information pre-dating an

earlier adjudication cannot be the sole basis for arguing that an individual qualifies as an SVP,

however, since if that were the case, the issue would be identical to the question previously

litigated, and collateral estoppel would apply. Instead, “[t]he professional must explain what has

occurred in the interim to justify the conclusion the individual currently qualifies as a sexually

violent predator.” Id.6

                                                     II.

        With these legal standards in mind, we turn to the evidence presented at trial to determine

whether the State presented sufficient evidence to establish clearly and convincingly that Parr

met the statutory definition of an SVP, based on a material change in circumstances since his

2009 SVP trial.

        The principal new information on which the State relied at trial was the content of the

five-page letter Parr wrote to another sex offender who remained incarcerated. The letter

revealed multiple circumstances supporting an SVP finding. Parr’s letter referred to several

young male entertainment stars, who were or appeared to be below the age of majority. Parr


        6
                 Accord, Thomas R., 233 P.3d at 1164 (“When successive petitions are filed, they are not
barred by res judicata or collateral estoppel even if prior evidence is introduced provided the State alleges
changed circumstances since the last unsuccessful petition.”); Sporn, 215 P.3d at 620; Chapman, 825
N.E.2d at 515 (Commonwealth not precluded from establishing grounds for commitment as a sexually
dangerous person where it relied “not only on Chapman’s criminal history and sexual misconduct prior to
[an earlier adjudication in] 1991, but also on conduct engaged in thereafter”).


                                                      9
remarked on the stars’ attractiveness and the sexual arousal he experienced on viewing their

images. Parr included in his letter several photographs of young males, including photographs of

a teenage martial artist, an 18-year-old star of pornographic films, and one of his former victims.

With regard to the picture of the porn star, Parr stated that “[t]he picture that appeared below the

one here was him getting ready to put ‘something’ in his mouth and he looked like a young boy

it was really cute. Sorry to tease you like this.”7 Parr stated that he was still attracted to his

victim, and stated that “[e]very time I open this letter I get to look at [Parr’s victim] so you may

never get the letter because I love looking at him.” Parr asked his correspondent for his

preferences, because “I can usually find any picture you may be interested in”; Parr also

indicated that he was looking for photographs of his fellow offender’s victim to send to him.

The letter speaks in frank sexual terms about the teenage characters in the movie “The Squid and

the Whale,” and describes multiple incidents in which male characters in the movie masturbated

to the point of ejaculation. Parr’s letter described a meeting with a male in whom he was

romantically interested; he stated that “[e]ven though he’s 21 he still looks 16,” and “has a cute

boyish body . . . and some very pretty legs.”

        Following the discovery of Parr’s letter to his fellow offender, Parr was terminated from

an outpatient sex offender treatment program in which he was then participating. The therapist

        7
                Parr’s letter makes clear that he was aware of the need to write euphemistically, to avoid
providing authorities with information which could be used against him. Parr wrote:
                Sorry for the confusion on some of the things I write to you. I am paranoid about
        information gather[er]s and try to not give too much information about some things
        because little bits of info can mean nothing until they are put together and then they can
        bury someone. I will try to not elude [sic] to things so much[.] I am used to info
        gather[er]s from my military days and tend to hold back on information.
Later, Parr refers to information available on certain male porn stars’ internet profiles, and states “[a]nd
yes 7 & 5.5, etc refers to their size.” He then continues:
        I was attempting to give you information without giving you or the info collectors
        information, which I am sure you can understand. I hope without going any further this
        makes sense to you because self-protection is key don’t you agree?


                                                      10
who terminated Parr’s participation concluded that he had “made no progress in treatment and is

not amenable to treatment in the community at this time.”

       Parr admitted at trial that the letter, and the actions described in the letter, violated

multiple conditions of his parole, including associating with felons; using the internet for

purposes other than looking for work; viewing or collecting pictures of young boys for sexual

arousal; visiting the Facebook and MySpace social media websites; and searching the internet for

pornography and viewing pornography.

       The State called two witnesses at trial, Drs. Amy Griffith and Eric Jensen, both of whom

possess a Ph.D. in psychology. At the time of trial, Dr. Griffith was the clinical director of

Missouri’s sex offender treatment program. She opined that, although Parr completed all of the

requirements of Missouri’s sex offender treatment program, “he had not successfully integrated

or applied treatment concepts.” Dr. Griffith based this opinion largely on the contents of Parr’s

letter. In her opinion the letter indicated that Parr was “not applying many of the strategies that

he claimed to have learned in treatment and . . . he’s allowing himself to go down a path that he

acknowledged during [her] interview could lead to reoffense.” Dr. Griffith testified that she did

not believe Parr had integrated any of the strategies or concepts taught in sex offender treatment,

since the letter indicated that he was “actively pursuing deviant sexual interests, [and]

encouraging another sexual offender to pursue his deviant sexual interests”; “he was engaging in

a continued discussion with another sex offender about young boys, which are the targets of his

sexual interests.” Dr. Griffith expressed concern that, during their interview, Parr failed to

recognize or acknowledge that the behaviors described in the letter “were part of his deviant

cycle,” which “leads to high risk situations” “and eventually reoffending.” Dr. Griffith also

testified that, when she interviewed him, Parr did not demonstrate insight into his offenses, but




                                                  11
instead stated that “[h]is . . . reason for offending was that he was trying to pleasure the boys who

he perceived as being mistreated,” and “from dysfunctional homes.”

       Dr. Jensen testified that in his opinion Parr met all of the requirements to qualify for civil

commitment. Dr. Jensen diagnosed Parr with the mental abnormality of pedophilic disorder,

meaning that Parr both entertains deviant pedophilic fantasies and acts on them. Dr. Jensen’s

diagnosis was based primarily on Parr’s offense history.

       Dr. Jensen testified that he used the Static 99R actuarial instrument to assess Parr’s risk

of re-offense. Using that instrument, Parr scored “in the moderate/high risk category,” placing

him in the 74th to 85th percentile among sex offenders.

       Dr. Jensen testified that the two most significant factors which decrease a person’s risk of

reoffense “are completion of a sex offender treatment program and getting old.” Although Parr

was 56 at the time of trial and had completed the Missouri sex offender program, Dr. Jensen did

not believe his risk of reoffense had fallen. In coming to this conclusion, Jensen cited

specifically to “his current behavior, behavior within the last couple of years,” and testified that

Parr’s recent behavior “separates him from the average aging sex offender.” Referring to the

actions described in Parr’s letter, Dr. Jensen testified that Parr’s “behavior in the community,

while not an offense, is indicative of extremely high risk behavior that is atypical, it’s not like the

average 55 to 60 year old.” The behaviors demonstrated by the letter included “downloading

pictures of boys that he found sexually attractive and arousing,” “searching the internet for

pornography of young boys,” “associating with a felon,” and providing that felon with

photographs of an individual identified as Parr’s most recent victim. The fact that Parr engaged

in such behavior after completing Missouri’s sex offender treatment program, while enrolled in

an outpatient treatment program, and after a significant legal sanction for his crimes, indicated to




                                                  12
Dr. Jensen that Parr had received no benefit from treatment and was at an atypical risk to

reoffend. Dr. Jensen characterized this as “a very significant factor.”

       Dr. Jensen also noted that Parr had testified in deposition that he did not believe his letter

demonstrated that he had engaged in “high risk” behaviors, and that he considered “high risk”

behavior to consist solely of being in the presence of minors. According to Dr. Jensen, this

demonstrated that Parr had not internalized any of the sex offender treatment he had been

provided. Dr. Jensen also noted that, in openly discussing his sexual desires and interests with

the other offender, Parr demonstrated that he was “offense tolerant”; by having this attitude, Parr

was “giving [him]self permission to do a whole lot of behaviors that are very risky indeed, and I

think point to well within the more likely than not category of reoffending.” Dr. Jensen testified

that Parr’s letter demonstrated a “sexual preoccupation,” which “means every waking moment

basically you interpret the world in sexual terms, which if you’re not aware of your own risk

factors and you’re not in the company of somebody, can lead you . . . to engage in dangerous

sexual behaviors.” Dr. Jensen testified that “what he did to get himself violated in 2010 [was]

critical” to Dr. Jensen’s evaluation.

       Dr. Jensen also testified that the numerous complaints that Parr made while incarcerated

in the Jackson County Detention Center indicated that he was engaging in “internal grievance

thinking.” Dr. Jensen associated Parr’s writing of grievances while incarcerated with the thought

patterns that had allowed him to rationalize his sexual offenses:

       [O]ne of the reasons that he wanted to in his own opinion offend against children
       is because he felt bad for the children that he thought had been abused and he
       thought maybe through his kindly grooming he could help rehabilitate them, and
       that’s a kind of standard-bearing that I think is at play here; in other words, you
       take up the standard or the torch for other people . . . .

       Parr testified on his own behalf, and also called two expert witnesses. The first, Dr.

Steven Mandracchia – who also testified in Parr’s 2009 trial – admitted that he had not reviewed


                                                 13
Parr’s records or activities since evaluating him in 2009. The second, Dr. Jeanette Simmons,

evaluated Parr in 2012. Dr. Simmons agreed with the State’s experts that Parr suffers from

pedophilia, and she agreed with Dr. Jensen that Parr fell within the “moderate/high category of

risk” using the Static 99R actuarial instrument. Dr. Simmons disputed, however, that Parr’s

2010 letter exhibited “high risk” behavior. According to Dr. Simmons, the letter did not indicate

“that reoffense was imminent,” although she acknowledged that “certainly he was playing with

things that were, that could very easily slip into a higher risk situation if he wasn’t careful.” Dr.

Simmons’ ultimate conclusion was that Parr was not more likely than not to commit future

sexually violent offenses if not committed.

       Parr does not challenge the State’s evidence that he suffered from a “mental abnormality”

within the meaning of §§ 632.480(2) and (5), RSMo. Instead, he argues solely that the State

failed to prove by clear and convincing evidence that, due to his mental abnormality, he was

“more likely than not to engage in predatory acts of sexual violence if not confined in a secure

facility.” § 632.480(5), RSMo. In making this argument, Parr emphasizes that his parole was

revoked in 2010 for “technical” violations, that the State did not prove that he had committed a

sexual offense after 2009, that the letter Parr wrote in 2010 “did not contain child pornography,”

and that Dr. Griffith acknowledged that Parr did not present an “imminent” risk of reoffending.

       Parr’s specific attacks on the evidence do not justify reversal. Although his parole

violations may have been denominated “technical,” both of the State’s experts testified that those

violations were significant, and reflected that Parr had not benefited from the sex offender

treatment provided to him, and was engaging in high-risk behaviors which constituted part of his

“deviant cycle,” and could ultimately lead to reoffense. Dr. Jensen specifically testified that the

behavior which led to the revocation of Parr’s parole constituted “extremely high risk behavior”




                                                  14
which was “atypical” of a sex offender of Parr’s age, and constituted “a very significant factor”

supporting Dr. Jensen’s opinions. As to Parr’s remaining arguments, he cites no authority which

requires that he have committed a new sexual offense after 2009, that he actually have provided

his fellow sex offender with child pornography, or that he presented an “imminent” risk of

reoffense.

       Based on his review of Parr’s criminal history and behavior, as well as his use of

accepted actuarial instruments, Dr. Jensen testified to his opinion that Parr suffered from

pedophilia and was more likely than not to engage in future acts of sexual violence due to his

pedophilia. Parr does not challenge the admissibility of Dr. Jensen’s testimony. Once admitted,

that testimony was sufficient to support the jury’s verdict. In re Morgan, 398 S.W.3d 483, 489-

90 (Mo. App. S.D. 2013). To the extent there was a conflict between the testimony of Dr. Jensen

and Dr. Simmons as to whether Parr’s pedophilia made him more likely than not to commit

sexually violent acts in the future, the weighing of the experts’ testimony was for the jury. See,

e.g., Baughton v. State, 437 S.W.3d 368, 374 (Mo. App. S.D. 2014); In re Doyle, 428 S.W.3d
755, 763 (Mo. App. E.D. 2014).

       Finally, the State presented sufficient evidence that Parr had experienced a material

change in circumstances subsequent to the 2009 judgment finding that he did not qualify as an

SVP; therefore, the current judgment is not barred by collateral estoppel. As we have described

in detail above, the opinions of both of the State’s experts relied in significant part on Parr’s

behavior subsequent to the 2009 judgment. As reflected in the letter Parr wrote to a fellow sex

offender, subsequent to the 2009 judgment Parr had engaged in multiple high-risk behaviors

which indicated that he had not benefitted from the sex offender treatment he had received, and

was intentionally pursuing a course of conduct which had led him in the past to commit sexually




                                                  15
violent offenses. Parr was engaging in these behaviors despite the fact that he had suffered

serious legal consequences from his past sexual offenses. He denied that the behaviors presented

a substantial risk, and also sought to justify his offenses by stating that they had been motivated

by a desire to help his victims. Parr had been terminated from an outpatient sex offender

treatment program in which he was participating, the therapist concluding that Parr had “made

no progress in treatment,” and that he was “not amenable to treatment in the community at this

time.” Parr’s behavior in the Jackson County Detention Center exhibited the sort of “internal

grievance thinking” which had previously allowed him to rationalize his sexual offenses.

                                            Conclusion

       We affirm the judgment of the circuit court, which found Parr to be a sexually violent

predator, and committed him to the custody of the Department of Mental Health.



                                              __________________________________
                                              Alok Ahuja, Chief Judge
All concur.




                                                 16